UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04632 The European Equity Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2014 ITEM 1. REPORT TO STOCKHOLDERS December 31, 2014 Annual Report to Shareholders The European Equity Fund, Inc. Ticker Symbol: EEA Contents 3 Letter to the Shareholders 8 Outlook Interview with the Portfolio Manager 9 Performance Summary 11 Schedule of Investments 16 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 20 Notes to Financial Statements 30 Report of Independent Registered Public Accounting Firm 31 Tax Information 31 Shares Repurchased and Issued 32 Voluntary Cash Purchase Plan and Dividend Reinvestment Plan 37 Approval of Continuance of Investment Advisory Agreement 42 Directors and Officers of the Fund 46 Additional Information 48 Privacy Notice The Fund seeks long-term capital appreciation primarily through investment in European equities. Investments in funds involve risks, including the loss of principal. The shares of most closed-end funds, including the Fund, are not continuously offered. Once issued, shares of closed-end funds are bought and sold in the open market. Shares of closed-end funds frequently trade at a discount to net asset value. The price of the Fund's shares is determined by a number of factors, several of which are beyond the control of the Fund. Therefore, the Fund cannot predict whether its shares will trade at, below or above net asset value. This Fund is diversified and primarily focuses its investments in equity securities of issuers domiciled in countries that are members of the European Union, thereby increasing its vulnerability to developments in that region. Investing in foreign securities presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. The European Union, the United States and other countries have imposed sanctions on Russia as a result of the Russian military intervention in Ukraine. These sanctions have adversely affected Russian individuals, issuers and the Russian economy, and Russia, in turn, has imposed sanctions targeting Western individuals, businesses and products including food products. The various sanctions have adversely affected, and may continue to adversely affect, not only the Russian economy but also the economies of many countries in Europe, including Germany. Potential developments in Ukraine, and the continuation of current sanctions or the imposition of additional sanctions may materially adversely affect the value of the Fund’s portfolio. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to the Shareholders (Unaudited) Dear Shareholder, For the year 2014, the European Equity Fund, Inc.’s total return in U.S. dollars (USD) was –3.65% based on net asset value (NAV) and –6.83% based on market price. During the same period, the total return of the Fund’s benchmark, the MSCI Europe Index, was –6.18%.1 The Fund's benchmark was changed as of July 1, 2014, from the MSCI EMU Index to the MSCI Europe Index as a result of the Fund changing its investment policy (for more details, see page 29).2 The Fund’s discount to NAV averaged 10.31% for the year 2014, compared with 9.86% for the year 2013. The year was characterized by two very different halves. In the first half, equity markets reached new all-time highs on another package of expansionary measures from the European Central Bank (ECB), the ongoing recovery of the U.S. economy, and brisk merger and acquisition (M&A) activity. In the second half, volatility returned to markets with two hefty corrections in October and December. Nonetheless, the MSCI Europe Index was able to gain slightly in the second half, thereby adding to another positive year in local currency terms. Interestingly, the main geopolitical crisis, the Ukraine/Russia conflict, which escalated in February, did not weigh on equities until Q4. The significant drop in oil prices certainly added to instability in Russia. Meanwhile, Eurozone politics had a year of relative calm.3 In terms of economic growth, lead indicators for Europe strengthened in the first half, but lost momentum in the second half. This caused recession fears to resurface. However, economic activity in Europe’s key export markets improved. U.S. economic data continued to be robust, with gross domestic product (GDP) growth in Q3 revised up to an annual pace of 5.0%, the quickest growth in 11 years. The ISM manufacturing PMI index remained stable at 58.7. 4 U.S. consumer confidence rose towards an eight-year high of 93.6. In China, Europe’s most dynamic export market, the central bank surprised the market with its first cut in its one-year benchmark rate in two years from 6.0% to 5.6%. China’s GDP growth slowed to the weakest growth since Q1 2009, but has continued to grow at over 7% annually. The recovery of German economic data supported equity markets in November and December. The monetary environment remained benign in Europe. In October, the ECB began buying covered bonds, and investors speculated about whether the ECB might consider buying corporate bonds. In the ECB stress test (AQR – asset quality review), 25 out of 130 banks failed, but the capital holes had already been mostly plugged, leaving only a modest €10bn to be raised. At the ECB meeting in November, President Mario Draghi stressed that the council was unanimous in its commitment and aimed to increase the size of the balance sheet to 2012 levels. The increasing divergence between the U.S.'s and Europe’s monetary policy found its mark in the fast-appreciating U.S. dollar, which rose 13% vs. the euro in the second half of 2014. The fourth quarter was the most volatile quarter of the year, with a significant divergence in performance between and within sectors, and during this period the Fund performed especially well. Most obviously, the energy and materials sectors were by far the worst performers due to the significant decline of oil and other commodity prices. Banks also showed negative returns as uncertainty arose with respect to the timing of further ECB measures. Three sectors contributed to significant positive returns: consumer discretionary, telecommunication services and information technology.5 The consumer discretionary sector was driven by the recovery of auto stocks on good sales numbers and earnings reports, as well as the strong bounce of airline stocks due to quickly cheapening jet fuel. We reduced our large overweight in this sector. The telecommunication sector moved ahead on good earnings reports and a competitive environment showing signs of further improvement. We went underweight in this sector as the better fundamentals are now being discovered by the market. The portfolio was well positioned for this environment. Our large underweights in energy and financials contributed positively to relative performance.6 The positive relative return of the Fund was mainly driven by good stock selection in five different sectors: health care, industrials, materials, technology and utilities. Our quality tilt clearly helped in this volatile time and growth factors finally delivered outperformance towards year-end. Ten Largest Equity Holdings at December 31, 2014 (29.1% of Net Assets) Country Percent 1. Endesa S.A. Spain 3.3% 2. Telefonica Deutschland Holding Germany 3.1% 3. Smith & Nephew United Kingdom 3.0% 4. Banco Santander S.A. Spain 3.0% 5. Vodafone Group PLC United Kingdom 2.9% 6. BNP Paribas S.A. France 2.9% 7. Novartis Switzerland 2.8% 8. Zodiac Aerospace France 2.8% 9. Deutsche Telekom Germany 2.7% 10. Merck Germany 2.6% Portfolio holdings and characteristics are subject to change and not indicative of future portfolio composition. For more details about the Fund's Schedule of Investments, see page 11. For additional information about the Fund, including performance, dividends, presentations, press releases, market updates, daily NAV and shareholder reports, please visit deutschefunds.com. Economic Outlook While the growth outlook for Europe appears muted, there are some supportive factors for 2015. Lead indicators point to moderate growth. Countries that introduced reforms show continuing improvement and consumer sentiment has improved. Italy passed labor market reforms and France plans a number of steps in the right direction (e.g., liberalization of professions, work time flexibility). The strong depreciation of the euro will become a tailwind for economic growth in Europe this year. Deflation remains a topic. While deflation fears that prevent future investment are not good, actual deflation, which has been pervasive in many industries for a while, may not be bad, since the consumer gains in affordability and companies become more efficient. In addition, the oil price decline brings additional positive momentum to consumer spending. The bottom-up picture remains benign. The weak euro will be a tailwind for earnings of exporters. Stocks are likely to continue to be supported by M&A activity and cash returns to shareholders through both dividends and buybacks. Dividends will continue to be a focus for investors especially in this zero-interest-rate environment. Our investment strategy has a bias towards quality stocks that deliver more stable returns. Value, growth and momentum factors also play an important role in our strategy. These factors depend on the investment cycle. Although a recession is likely to be averted, the slowdown phase continues and a recovery phase is delayed. In the slowdown phase, we expect quality, momentum and growth factors to outperform. The portfolio currently reflects these factors. We believe that quality growth stocks especially can obtain an increasing valuation premium in a no-growth environment. We believe the portfolio is positioned well going into 2015. Sincerely, Christian Strenger Chairman Gerd Kirsten Portfolio Manager Brian Binder President and Chief Executive Officer The views expressed in the preceding discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as recommendations. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1 The MSCI Europe Index tracks the performance of 16 developed markets in Europe. MSCI indices are calculated using closing local market prices and translate into U.S. dollars using the London close foreign exchange rates. Index returns assume reinvested dividends and the index does not reflect any fees or expenses. It is not possible to invest directly in the MSCI Europe index. 2 The MSCI EMU Index is an unmanaged capitalization-weighted index that comprises approximately 300 stocks of companies domiciled in the countries utilizing the euro. MSCI indices are calculated using closing local market prices and translate into U.S. dollars using the London close foreign exchange rates. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly in the MSCI EMU Index. 3 The Eurozone refers to a currency union among the 17 members of the European Union states that have adopted the euro as their sole currency. 4 Maintained by the Institute for Supply Management (ISM), the PMI is a composite of information extracted from responses to surveys from more than 400 purchasing managers selected for their geographic and industry diversification. The survey measures responses to topics such as production levels, new orders from customers, supplier deliveries, inventories and employment levels. 5 Consumer discretionary represents industries that produce goods and services that are not necessities in everyday life. 6 "Underweight" means the Fund holds a lower weighting in a given sector or security than the benchmark. "Overweight" means the Fund holds a higher weighting in a given sector or security vs. the benchmark. Outlook Interview with the Portfolio Manager (Unaudited) Portfolio Manager Gerd Kirsten Question: What repercussions will the significant decline of the oil price have for the portfolio? Answer: We are clearly underweight all stocks with direct exposure to both oil and other commodities. Companies with large costs in oil as a raw material, such as industrials and chemicals, need to be judged carefully. In many cases, there is a pass-through to the price of end products. The biggest beneficiaries are consumer discretionary stocks, where we are overweight.1,2 In addition, our large overweight in telecom stocks should be helpful as consumers upgrade to better data tariffs. Finally, we recently added discount airliner easyJet PLC. Thus overall, the oil price decline is beneficial for the current portfolio. Question: Which sectors stand to benefit from the strong U.S. dollar? Answer: We find exporters with exposure to U.S. dollar markets mainly in consumer discretionary and consumer staples, health care, industrials, materials and information technology. But it is important to closely analyze the country breakdown of these exporters and to watch the degree of currency hedges on a company-by-company basis. Companies in the portfolio such as Daimler, Luxottica Group, Reckitt Benckiser Group, Essilor International, Zodiac Aerospace, Linde and SAP SE all stand to profit from a stronger U.S. dollar. Question: How do you evaluate the risk of China failing to be as strong a growth engine for European exporters? Answer: A hard landing would clearly be bad for equity markets in general. We believe the market already expects a significant slowdown from high growth rates. Importantly, the structural shift within the Chinese economy from industrial investment to consumer spending offers new risks and opportunities. We hold consumer stocks such as Daimler, H&M and AB InBev with good exposure to China, while we have minimal exposure within industrial and materials stocks. 1 Consumer discretionary represents industries that produce goods and services that are not necessities in everyday life. 2 "Overweight" means the Fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means it holds a higher weighting. Performance Summary December 31, 2014 (Unaudited) All performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please visit deutschefunds.com for The European Equity Fund, Inc.'s (the "Fund") most recent performance. Fund specific data and performance are provided for information purposes only and are not intended for trading purposes. Average Annual Total Returns as of 12/31/14 1-Year 5-Year 10-Year Net Asset Value(a) (3.65)% 4.19% 2.99% Market Price(a) (6.83)% 4.44% 3.17% MSCI Europe Index(b) (6.18)% 5.28% 4.60% MSCI EMU Index(c) (8.39)% 2.45% 3.26% a Total return based on net asset value reflects changes in the Fund's net asset value during each period. Total return based on market value reflects changes in market value during each period. Each figure includes reinvestments of income and capital gain distributions, if any. Total returns based on net asset value and market price will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares trade during the period. Expenses of the Fund include investment advisory and administration fees and other fund expenses. Total returns shown take into account these fees and expenses. The annualized expense ratio of the Fund for the year ended December 31, 2014 was 1.59%. b The MSCI Europe Index tracks the performance of 16 developed markets in Europe. MSCI indices are calculated using closing local market prices and translate into U.S. dollars using the London close foreign exchange rates. c The MSCI EMU Index is an unmanaged, capitalization-weighted index that is comprised of approximately 300 stocks of companies domiciled in the countries utilizing the euro currency. MSCI indices are calculated using closing local market prices and translate into U.S. dollars using the London close foreign exchange rates. On June 19, 2014, shareholders approved changes to the Fund’s fundamental investment policy so that it reads that "under normal circumstances at least 80% of the Fund’s net assets (plus any assets funded with leverage) will be invested in equity or equity-linked securities of issuers domiciled in countries that are members of the European Union". As a result, the Fund’s benchmark changed from the MSCI EMU Index to the MSCI Europe Index effective July 1, 2014. Index returns do not reflect any fees or expenses and it is not possible to invest directly in the MSCI Europe Index or the MSCI EMU Index. Net Asset Value and Market Price As of 12/31/14 As of 12/31/13 Net Asset Value $ $ Market Price $ $ Prices and Net Asset Value fluctuate and are not guaranteed. Distribution Information Twelve Months as of 12/31/14: Income $ Capital Gains $ — Distributions are historical, not guaranteed and will fluctuate. Distributions do not include return of capital or other non-income sources. Schedule of Investments as of December 31, 2014 Shares Value ($) Common Stocks 96.5% Germany 22.0% Automobiles 2.4% Daimler Chemicals 2.2% Linde Diversified Telecommunication Services 5.8% Deutsche Telekom Telefonica Deutschland Holding Health Care Providers & Services 1.3% Fresenius SE & Co Insurance 1.6% Talanx Internet Software & Services 1.3% United Internet IT Services 2.3% Wirecard Pharmaceuticals 2.6% Merck Software 2.5% SAP SE Total Germany (Cost $18,403,652) France 15.5% Aerospace & Defense 2.8% Zodiac Aerospace Banks 2.9% BNP Paribas S.A. Commercial Services & Supplies 2.3% Societe BIC Construction Materials 1.2% Imerys Health Care Equipment & Supplies 2.6% Essilor International Insurance 1.9% AXA Media 1.8% Lagardere SCA Total France (Cost $12,132,436) United Kingdom 15.0% Airlines 2.0% easyJet PLC Commercial Services & Supplies 1.9% Babcock International Group Health Care Equipment & Supplies 3.1% Smith & Nephew Hotels, Restaurants & Leisure 2.6% Whitbread Household Products 2.5% Reckitt Benckiser Group Wireless Telecommunication Services 2.9% Vodafone Group PLC Total United Kingdom (Cost $11,623,426) Spain 12.6% Banks 3.0% Banco Santander S.A. Construction & Engineering 2.0% Ferrovial S.A. Electric Utilities 5.3% Endesa S.A. Red Electrica IT Services 2.3% Amadeus IT Holding Total Spain (Cost $10,069,250) Netherlands 7.6% Construction & Engineering 1.9% Arcadis NV Food Products 2.5% Unilever NV Media 2.0% Reed Elsevier NV Oil, Gas & Consumable Fuels 1.2% Royal Dutch Shell Total Netherlands (Cost $6,991,371) Switzerland 7.1% Building Products 2.0% Geberit Capital Markets 2.3% Partners Group Holding Pharmaceuticals 2.8% Novartis Total Switzerland (Cost $5,996,239) Sweden 4.8% Diversified Telecommunication Services 2.4% TeliaSonera Specialty Retail 2.4% Hennes & Mauritz Total Sweden (Cost $4,504,382) Belgium 4.0% Banks 2.5% KBC Groep NV* Beverages 1.5% Anheuser-Busch InBev NV Total Belgium (Cost $3,277,456) Denmark 3.9% Chemicals 2.2% Christian Hansen Holding† Health Care Equipment & Supplies 1.7% Coloplast Total Denmark (Cost $3,042,894) Norway 1.8% Diversified Telecommunication Services Telenor (Cost $1,836,639) Czech Republic 1.2% Banks Komercni banka as (Cost $1,104,883) Italy 1.0% Textiles, Apparel & Luxury Goods Luxottica Group (Cost $894,378) Total Common Stocks 96.5% (Cost $79,877,006) Securities Lending Collateral 0.2% Daily Assets Fund Institutional, 0.10% (Cost $213,417)(a) (b) Cash Equivalents 3.4% Central Cash Management Fund, 0.06% (Cost $2,909,535) (b) % of Net Assets Value ($) Total Investment Portfolio (Cost $82,999,958)** Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. ** The cost for federal income tax purposes was $83,155,220. At December 31, 2014, net unrealized appreciation for all securities based on tax cost was $2,602,361. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $9,294,966 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $6,692,605. † All or a portion of these securities were on loan (see Notes to Financial Statements). The cost of all securities loaned at December 31, 2014 amounted to $202,084, which is 0.2% of net assets. (a) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. For purposes of its industry concentration policy, the Fund classifies issuers of portfolio securities at the industry sub-group level. Certain of the categories in the above Schedule of Investments consist of multiple industry sub-groups or industries. Fair Value Measurements Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2014 in valuing the Fund’s investments. Assets Level 1 Level 2 Level 3 Total Common Stocks and/or Other Equity Investments (c) Germany $ $
